 20-12552-scc         Doc 9      Filed 10/30/20 Entered 10/30/20 10:13:41     Main Document
                                               Pg 1 of 2



KLESTADT WINTERS JURELLER
 SOUTHARD & STEVENS, LLP
200 W 41st Street, 17th Floor
New York, NY 10036
Telephone: (212) 972-3000
Facsimile: (212) 972-2245
Ian Winters
Brendan Scott
Christopher Reilly

Counsel to Creditor Merchant Factors Corp.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                      :
                                                           :   Chapter 11
BRANDED APPAREL GROUP, LLC,                                :
                                                           :   Case No. 20-12552 (SCC)
                                   Debtor.                 :
-----------------------------------------------------------x

                                  NOTICE OF APPEARANCE
                            AND DEMAND FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Klestadt Winters Jureller Southard & Stevens, LLP (the

“Firm”) hereby appears in the above-captioned case as counsel to creditor Merchant Factors

Corp. (the “Creditor”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to Fed. R. Bank. P. 2002 and

9007, demand is made that all notices given or required to be given, and all papers served or

required to be served, be given and served upon the following:
20-12552-scc       Doc 9     Filed 10/30/20 Entered 10/30/20 10:13:41            Main Document
                                           Pg 2 of 2



                             KLESTADT WINTERS JURELLER
                              SOUTHARD & STEVENS, LLP
                               200 West 41st Street, 17th Floor
                              New York, New York 10036-7023
                                          Attention:
                                         Ian Winters
                                        Brendan Scott
                                     Christopher Reilly
                                    Tel: (212) 972-3000
                                   Fax: (212) 972-2245
                                Email: iwinters@klestadt.com
                                   bscott@klestadt.com
                                   creilly@klestadt.com

       PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Federal Rules of Bankruptcy Procedure specified above, but,

without limitation, all orders and notices of any application, motion, hearing, petition, request,

complaint or demand, whether formal or informal, whether written or oral and whether

transmitted or conveyed by mail, personal delivery, telephone, facsimile, electronic mail or

otherwise, which affect to seek to affect in any way any rights or interests of the Creditor.

Dated: New York, New York
       October 30, 2020
                                                     KLESTADT WINTERS JURELLER
                                                      SOUTHARD & STEVENS, LLP


                                             By: /s/Christopher Reilly
                                                 Ian Winters
                                                 Brendan Scott
                                                 Christopher Reilly
                                                 200 W. 41st Street, 17th Floor
                                                 New York, New York 10036
                                                 Tel: (212) 972-3000
                                                 Fax: (212) 972-2245
                                                 Email: iwinters@klestadt.com
                                                         bscott@klestadt.com
                                                         creilly@klestadt.com

                                                     Counsel to Creditor Merchant Factors Corp.



                                                 2
